DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 64-82 and 87-90 in the reply filed on 01/05/2021 is acknowledged.
Claims 83-86 and 91-93 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 64-65, 67-69 and 87-88  are rejected under 35 U.S.C. 102(b) as being anticipated by Heagle U.S. Publication No. (2010/0063484 A1, provisional application filed Sep.5, 2008).  
With respect to claim 64, Heagel discloses a dressing (10) for treating a tissue site having granulation tissue [0017], comprising: an interface member (18) having a first side (female face) as disclosed in [0026] and a second side (as shown in fig.2A) and a plurality of pores; in [0026] Heagle discloses the exudates may encounter the film as an array of micro-funnels or pores in 
With respect to claim 65, Heagle discloses the plurality of three-dimensional features [0016] comprises a human skin pattern of a specific area of a human body (as shown in fig.2A).  
With respect to claim 67 Heagle discloses the interface member (18) is formed with a fluid passageway that fluidly couples the first side and the second side [0016].  
With respect to claim 68, Heagle discloses the plurality of three-dimensional features comprises a plurality of ridges (the raised portions or the apex as shown in fig.2A).  
With respect to claim 69, Heagle discloses the plurality of three-dimensional features comprises a plurality of grooves or depressions (as shown in fig.2A).  
regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Heagle discloses a method of treating a tissue site of a patient, the method comprising: promoting the formation of granulation tissue using reduced pressure; deploying a patterned neo-epithelium dressing comprising an interface member having a first side and a second side for placing proximate the granulation tissue, wherein the interface member further comprises a plurality of three- dimensional features comprising ridges mimicking human skin formed on the second side of the interface member; and applying a contact pressure via negative pressure [0016] on the patterned neo-epithelium dressing using reduced pressure [0016].  
With respect to claim 88, Heagle discloses the interface member (18) has a plurality of pores having an average pore size large enough to allow fluid transmission and small enough to limit cell migration [0016] and [0026].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 66, 70-72, 80-81 and 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heagle as applied to claim 64 and 87  above, and further in view of Kane et al. U.S. Publication No. (2008/0275409 A1).
With respect to claims 66 and 89, Heagle substantially discloses the invention as claimed except  the plurality of pores have an average pore size between 5pm and 100pm.  
Kane et al. however, teaches a patterned neo-epithelium dressing (100) for treating a tissue site having granulation tissue [0060], the patterned neo-epithelium dressing (100) comprising: an interface member (104) inherently having a first side and a second, patient-facing side (108 or 200) for placing proximate to the granulation tissue and a plurality of pores or microchannels [0095] and [0097]; and a plurality of three-dimensional features (micro-chambers (210) and [0091] formed on the second, patient-facing side of the interface member and comprising a pattern that mimics human skin [0146].   Kane et al. further teaches the interface member (104) has a plurality of pores having an average pore size greater than 5 .mu.m and smaller than 1000 .mu.m [0080] and [0092].
In view of the teachings of Kane et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plurality of pores of Heagle have an average pore size between 5pm and 100pm in order to allow fluid transmission and limit cell migration.


With respect to claim 71, the combination of Heagle/Kane et al. substantially discloses the invention as claimed. Kane et al. further teaches the interface member comprises silicone [0086].  
With respect to claim 72, the combination of Heagle/Kane et al. substantially discloses the invention as claimed. Kane et al. further teaches the interface member comprises a polyurethane film [0086].  
With respect to claim 80, the combination of Heagle/Kane et al. discloses the invention as claimed.  Heagle further discloses a protein coated on the plurality of three-dimensional features [0029].  
With respect to claim 81, the combination of Heagle/Kane et al. substantially discloses the invention as claimed.  Kane et al. further teaches the interface member comprises a resorbable polymer or biodegradable polymer materials [0086]. 

Claims 73-75, 79 and 82 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heagle as applied to claim  64 above, and further in view of Watt et al. U.S. Publication No. (2007/0225663 A1).
With respect to claim 73, Heagle substantially discloses the invention as claimed except  the interface member comprises a thin member bonded to a foam.  
Watt et al. however, teaches a wound dressing for vacuum therapy comprising: a cover configured for placement over the wound to maintain a reduced pressure over the wound and 
In view of the teachings of Watt et al, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the interface member of Heagle by incorporating a thin member bonded to a foam as an alternative configurations for wicking fluids from the wound site. 
With respect to claim 74, the combination of Heagle/Watt et al., substantially discloses the invention as claimed.  Watt et al. further teaches the thin member or thermoformed thermoplastic [0076] is adapted to contract to form a plurality of ridges and grooves.  The thin member of Watt et al. is formed of a thermoplastic material and Applicant discloses the thin member of the instant application is formed from a thermoplastic polymer, as disclosed in Applicant’s specification, therefore, it will perform the same function and uses, as such, meets the claim limitation.
With respect to claim 75, the combination of Heagle/Watt et al. substantially discloses the invention as claimed.  Watt further teaches the thin member forms the second side of the interface member and comprises a medical-grade polymer  such as thermoformed thermoplastic [0076].  
, the combination of Heagle/Watt et al. substantially discloses the invention as claimed.  Watt et al. further teaches the interface member comprises a thin member or cover sheet (31) formed of substantially impermeable, thermoformed thermoplastic [0076] and [0082] inherently having a first side and a second, patient-facing side; a hydrophilic material (polyacrylate hydrogel 34) inherently having a first side and a second, patient-facing side (as shown in fig. 5) and wherein the second, patient-facing side of the hydrophilic material is coupled to the first side of the thin member (see fig. 5). 
With respect to claim 82, Heagle substantially discloses the invention as claimed except the interface member comprises collagen.
Watt et al. however, teaches a wound dressing for vacuum therapy comprising a cover (1) for placing on wound to maintain a reduced pressure on wound and communicating with a source of vacuum, and a screen structure (4) for placing between the cover and the wound (abstract); the wound dressing further comprises a screen or interface (4, fig.1), which in this particular embodiment comprises a freeze-dried pad formed from a mixture of fibrillar collagen [0076].
In view of the teachings of Watt et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the interface member of Heagle by forming the interface from collagen in order to promote wound healing.

Claims 76-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heagle/Watt as applied to claim 73 above, and further in view of Riesinger U.S. Publication No. (2010/0262090 A1, foreign priority claimed 10/02/2006).
.  
Riesinger however, teaches a wound care article for extraction and control of wound fluids, comprising at least one first fluid-absorbing structure (abstract), the wound care article comprises a fluid-absorbing material layer preferably a foam material pad [0015]; in [0061], Riesinger teaches the foam material-pad may be open or closed-pore, hydrophilic or hydrophobic. If a closed-pore foam material is employed, it is recommended to introduce continuous openings and/or holes in the foam material.
In view of the teachings of Riesinger, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the foam of Heagle/Watt by incorporating an open-cell hydrophilic foam and the foam comprises a hydrophobic foam for absorbing fluid from the wound site.

Claim 78 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heagle as applied to claim  64 above, and further in view of Vyakarnam et al. U.S. Patent No. (6,306,424 B1).
With respect to claim 78, Heagle substantially discloses the invention as claimed except the interface member comprises a foam having rigid portions and less rigid portions adapted to compress under application of reduced pressure. 
Vyakarnam et al., however, teaches a foam composite for repair or regeneration of tissue comprising a biocompatible composite made of a first fibrous layer attached to a three-dimensional inter-connected open cell porous foams that have a gradient in composition and/or 
In view of the teachings of Vyakarnam et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interface member of Heagle by incorporating a foam having rigid portions and less rigid portions adapted to compress under application of reduced pressure in order to repair or regenerate the structure of naturally occurring tissue ([Col.12], lines 12-15).

Claim 90 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heagle as applied to claim 87 above, and further in view of Robinson et al. U.S. Publication No. (20100160874 A1, filing date Dec.16, 2009).
With respect to claim 90, Heagle substantially discloses the invention as claimed except the step of applying the contact pressure comprises deploying a pressure wrap over the first side of the patterned neo-epithelium dressing.
Robinson et al., however, teaches a medical treatment systems and, more particularly, to reduced-pressure wound treatment systems and methods employing microstrain-inducing manifolds [0002].  Robinson et al. teaches in [0046], the reduced-pressure subsystem 114 provides reduced pressure. The reduced-pressure subsystem 114 includes a reduced-pressure source 142 that may be any source of a reduced pressure, such a vacuum pump, wall suction, etc. While the amount and nature of reduced pressure applied to a tissue site will typically vary according to the application, the reduced pressure will typically be between -5 mm Hg and -500 
In view of the teachings of Robinson et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of treating a tissue site of Heagle by incorporating a pressure wrap over the first side of the patterned neo-epithelium dressing in order for application of reduced pressure to the tissue site of the patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64, 66, 73, 79, 87 and 90 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 6-7, 9 and 13 of U.S. Patent No. (9,962,294 B4) to Manwaring et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim. Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).
Claims 64, 66, 73, 75, 79-80 and 87 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 5-9 of U.S. Patent No. (9,358,158 B4) to Manwaring et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim. Once an applicant has received a patent for a specific embodiment, he is not In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786